


Exhibit 10.14
INTREPID POTASH, INC.
EQUITY INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT (TSR)
Intrepid Potash, Inc., a Delaware corporation (“Intrepid”), has granted you an
award of performance units (the “Performance Units”) under the Intrepid Potash,
Inc. Equity Incentive Plan (the “Plan”), subject to the terms and conditions of
the Plan and this Performance Unit Agreement (this “Agreement”). A Performance
Unit is a bookkeeping entry that initially represents the right to receive one
share of Intrepid's Common Stock on a date determined in accordance with this
Agreement, subject to the risk of cancellation and forfeiture.
I. GRANT NOTICE
Grantee:
___________________
Number of Performance Units Granted:
___________________
Grant Date:
___________________
Performance Period:
___________________
Performance Measures and Targets:
See Exhibit A
Vesting Schedule:
The Performance Units will vest ________________, provided that you remain in
continuous Service with Intrepid or an Affiliate from the Grant Date through the
applicable installment date (each date, a “Vesting Date”).

II. TERMS AND CONDITIONS
1.Defined Terms; Conflicts. Except as defined in this Agreement, capitalized
terms in this Agreement have the meanings assigned to them in the Plan. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan will govern.
2.Vesting; Payout of Performance Units. Except as provided otherwise in this
Agreement, the Performance Units will vest in accordance with the Vesting
Schedule set forth above and will be settled on the Vesting Dates in shares of
Intrepid's Common Stock as described in this Section. On a date that is after
the end of the Performance Period and before the first Vesting Date (the
“Certification Date”), the Committee will certify the number of shares of
Intrepid's Common Stock, if any, to be issued to you on each Vesting Date in
settlement of the vested Performance Units in accordance with the performance
measures and targets set forth on Exhibit A and the other terms and conditions
of this Agreement (the “Certified Shares”). On each Vesting Date (or as soon as
practicable thereafter, in any event no later than the date that is two and
one-half months from the end of the calendar year that includes the Vesting
Date), Intrepid will issue to you in full settlement of the vested Performance
Units the applicable Certified Shares, if any. If on the Certification Date the
Committee certifies that the number of Certified Shares is zero, all of your
unvested Performance Units will immediately be forfeited and cancelled on the
Certification Date.
3.Termination of Service; Forfeiture.
(a)General. Except as provided otherwise in this Agreement or the Plan, upon the
termination of your Service prior to a Vesting Date for any reason other than
your death or Disability, all of your unvested Performance Units will
immediately be forfeited and cancelled.
(b)Death or Disability. If your Service terminates prior to a Vesting Date on
account of your death or Disability, your Performance Units will vest in
accordance with this Subsection.
(i)If your termination of Service occurs before the Certification Date, your
unvested Performance Units will remain outstanding in full notwithstanding your
termination of Service and will vest in full on the Certification Date. Within
30 days after the Certification Date (or as soon as practicable thereafter, in
any event no later than the date that is two and one-half months from the end of
the calendar year that includes the Certification Date), Intrepid will issue to
you (or your estate or heirs) in full settlement of your vested Performance




--------------------------------------------------------------------------------




Units a number of shares of Intrepid's common stock equal to (A) the total
number of Certified Shares, multiplied by (B) a fraction, the numerator of which
is the number of full months of the Performance Period prior to your termination
of Service and the denominator of which is the number of full months in the
Performance Period.
(ii)If your termination of Service occurs on or after the Certification Date,
your unvested Performance Units will immediately vest in full on the date of
your termination of Service. Within 30 days after the date of the termination of
your Service (or as soon as practicable thereafter, in any event no later than
the date that is two and one-half months from the end of the calendar year that
includes the date of the termination of your Service), Intrepid will issue to
you (or your estate or heirs) all Certified Shares in full settlement of your
vested Performance Unit.
4.Leave of Absence. For purposes of this Agreement, your Service does not
terminate when you go on a bona fide employee leave of absence that is approved
in writing by Intrepid or an Affiliate if the terms of your leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, your Service will be treated as terminating 90 days
after you went on the approved leave, unless your right to return to active work
is guaranteed by law or by a contract. Your Service terminates in any event when
your approved leave ends unless you immediately return to active Service. The
Committee determines, in its sole discretion, which leaves of absence count for
this purpose, and when Service terminates for all purposes under the Plan.
5.Change of Control. In the event of a Change of Control (or a Change in
Control, as defined in the Change-in-Control Severance Agreement, dated
_____________, between Intrepid and Grantee), (a) all of your unvested
Performance Units will vest in full immediately prior to the occurrence of the
Change of Control (or Change in Control) and (b) Intrepid will issue to you the
following shares of Intrepid's Common Stock in full settlement of each vested
Performance Unit: (1) if the Change of Control (or Change in Control) occurs
before the Certification Date, one share of Intrepid's Common Stock for each
vested Performance Unit, or (2) if the Change of Control (or Change in Control)
occurs on or after the Certification Date, the applicable Certified Shares for
each vested Performance Unit. Notwithstanding the foregoing, Intrepid may, in
its sole discretion, provide a cash payment or a combination of cash and shares
of Intrepid's Common Stock to you in exchange for the cancellation of your
outstanding Performance Units.
6.No Stockholder Rights; No Dividends. This grant of Performance Units does not
entitle you to any rights as a stockholder of Intrepid unless and until the
shares of Stock underlying the Performance Units have been issued to you. No
cash or other dividends will be paid on the Performance Units. The effect of any
changes in capitalization will be determined in accordance with the Plan.
7.Tax Withholding. Intrepid has the right to deduct from any payments otherwise
due to you any federal, state, or local taxes, domestic or foreign, of any kind
required by law upon the issuance, vesting, or payment of any Performance Units
or shares of Stock. At the time of issuance, vesting, or payment, you will pay
to Intrepid the amount that Intrepid determines is necessary to satisfy the
Minimum Statutory Withholding obligation. You may elect to pay this amount, in
whole or in part, (a) in cash, (b) by causing Intrepid to withhold shares of
Stock otherwise issuable to you, or (c) by delivering to Intrepid unrestricted
shares of Stock you already own. Your election will be irrevocable and must be
made in advance and in accordance with Intrepid's Insider Trading Policy, Stock
Ownership Guidelines, and any other applicable policies or procedures. If you do
not make a proper election in accordance with this Section, Intrepid will
automatically withhold shares of Stock otherwise issuable to you to satisfy the
Minimum Statutory Withholding obligation.
The number of shares of Stock delivered or withheld under this Section will be
determined by Intrepid and will not exceed the number of shares of Stock with an
aggregate Fair Market Value that exceeds the Minimum Statutory Withholding
obligation. The Fair Market Value of the shares delivered or withheld will be
determined by Intrepid as of the date that the amount of tax to be withheld is
to be determined.
8.Committee Discretion. The Committee has complete and full discretionary
authority to make all decisions and determinations under this Agreement, and all
decisions and determinations by the Committee will be final and binding upon all
persons, including, but not limited to, you and your personal representatives,
heirs and assigns.
9.Not Transferable. The Performance Units may not be sold, assigned,
hypothecated, pledged, or otherwise transferred or encumbered in any manner
except (a) by will or the laws of descent and distribution or (b) as otherwise
permitted pursuant to the Plan.




--------------------------------------------------------------------------------




10.Investment Representations. The Committee may require you (or your estate or
heirs) to represent and warrant in writing that the shares of Stock are being
acquired for investment and without any present intention to sell or distribute
the shares and to make any other representations that Intrepid or its counsel
deems necessary or appropriate.
11.No Right to Continued Service. Neither the grant of Performance Units nor
this Agreement gives you the right to continue Service with Intrepid or its
Affiliates in any capacity. Intrepid and its Affiliates reserve the right to
terminate your Service at any time and for any reason not prohibited by law.
12.Covenants. You expressly covenant and agree (a) not to divulge to others or
use for your own benefit any confidential information relating to the business
and operations of Intrepid or any of its Affiliates obtained during your Service
and (b) during and for 12 months after your Service ends, not to solicit or
otherwise induce, directly or indirectly, any current employee of Intrepid or
its Affiliates to leave employment in order to work for any other person or
entity.
13.Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations between the parties.
14.Governing Law. The validity and construction of this Agreement and the Plan
will be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
15.Binding Effect. This Agreement will be binding upon and inure to the benefit
of Intrepid and you and Intrepid's and your respective heirs, executors,
administrators, legal representatives, successors, and assigns.
16.Consent to Electronic Communications. You agree that Intrepid may provide you
with any communications associated with this Award in electronic format. Your
consent to receive electronic communications includes, but is not limited to,
all legal and regulatory disclosures and communications associated with this
Award or notices or disclosures about a change in the terms and conditions of
this Award.
17.Tax Treatment; Section 409A. You may incur tax liability as a result of the
issuance, vesting, or settlement of the Performance Units, or amounts payable or
paid under this Agreement or the disposition of any resulting shares of Stock.
You should consult your own tax adviser for tax advice.
Performance Units are generally intended to be exempt from Section 409A of the
Code (“Section 409A”) as a short-term deferral and, accordingly, the terms of
this Agreement will be construed to preserve such exemption. However, under
certain circumstances, payments or benefits upon settlement of Performance Units
may be subject to Section 409A. To the extent that Grantee and this Agreement
are subject to Section 409A, this Agreement will be interpreted and administered
in accordance with the intent that Grantee not be subject to tax under Section
409A. In the event that Grantee is determined to be a “specified employee”
within the meaning of Section 409A, any payments on account of termination of
Service will be accumulated and paid without interest on the first business day
following the date that is six months after the date of Grantee's termination of
Service to the extent required to avoid any adverse tax consequences under
Section 409A. For purposes of this Agreement, “separation from service” and
“disability” will have the meanings as defined under Section 409A and references
to termination of Service will mean a “separation from service” to the extent
required for compliance with Section 409A. Each amount to be paid under this
Agreement will be construed as a separate identified payment for purposes of
Section 409A.
The Committee, in its sole discretion and without Grantee's consent, may amend
or modify this Agreement in any manner and delay payment of any amounts payable
to satisfy the requirements of Section 409A. Notwithstanding any provision of
this Agreement or the Plan to the contrary, in no event will Intrepid or any of
its Affiliates be liable to Grantee or any other person on account of an Award's
failure to (a) qualify for favorable U.S. tax treatment or (b) avoid adverse tax
treatment under U.S. law, including, without limitation, Section 409A.
18.Recoupment of Award. This Award is subject to the provisions of the Plan
pertaining to recoupment of Awards.
19.Modification of Agreement. This Agreement may be modified or amended only by
the written consent of Intrepid and you, except to the extent permitted by
Section 17 (regarding Section 409A) or the Plan.






--------------------------------------------------------------------------------




This Performance Unit Agreement is executed on behalf of Intrepid by its
authorized officer on the date set forth below.
INTREPID POTASH, INC.            
    
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Jamie N. Whyte
 
 
 
 
Executive Vice President of Human
 
 
 
Resources and Risk Management
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 







[Grantee Signature Page Follows]








--------------------------------------------------------------------------------




For your grant of Performance Units to be valid, you must sign and date this
Acknowledgment and Agreement and return it to Intrepid no later than 30 days
after the Grant Date.
ACKNOWLEDGMENT AND AGREEMENT
I acknowledge that I have received, and have had an opportunity to review, this
Agreement, the Plan, and the related Plan Prospectus. I agree to all of the
terms and conditions described in this Agreement and the Plan.
  
GRANTEE
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

            




Attachments:
Exhibit A - Performance Measures and Targets
Equity Incentive Plan
Equity Incentive Plan Prospectus








--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE MEASURES AND TARGETS (TSR)
The number of shares of the Company's Common Stock, if any, that will be issued
to Grantee in settlement of vesting Performance Units in accordance with, and
subject to the terms and conditions of, the Agreement will be determined using
the parameters described below.


Definitions


For purposes of this Agreement, the following definitions apply:


Relative TSR means the IPI TSR Percentage as compared to the Peer TSR
Percentage.


IPI TSR Percentage means the average of the daily percentage increase or
decrease in the closing market price of one share of the Company's Common Stock
on each trading day in ____, calculated by comparing that day's closing market
price to the closing market price on the immediately preceding trading day (as
adjusted for all dividends paid, assuming that they are reinvested on the
applicable payment dates).


Peer TSR Percentage means the average of the following two percentages:
•
the average of the daily percentage increase or decrease in the closing market
price of the Dow Jones U.S. Basic Materials Index on each trading day in ____,
calculated by comparing that day's closing market price to the closing market
price on the immediately preceding trading day

•
the average of the following percentage for each of Potash Corporation of
Saskatchewan Inc., The Mosaic Company, Agrium Inc., and Compass Minerals
International, Inc.: the average of the daily percentage increase or decrease in
the closing market price of one share of the company's common stock on each
trading day in ____, calculated by comparing that day's closing market price to
the closing market price on the immediately preceding trading day (as adjusted
for all dividends paid, assuming that they are reinvested on the applicable
payment dates)

If any of the four companies named above is not a publicly traded company for
any part of ____, that company will not be included in the calculation of Peer
TSR Percentage.


Calculations


If both the IPI TSR Percentage and the Peer TSR Percentage are positive and
greater than 1% (or both the IPI TSR Percentage and the Peer TSR Percentage are
negative and less than -1%), the number of shares of the Company's Common Stock
to be issued will be interpolated based on the following table:


If Relative TSR Is:
Then the Number of Shares of the Company's Common Stock To Be Issued Will Equal
the Following Percentage Multiplied by the Number of Vesting Performance Units:
150% or Higher


150
%
140
%
140
%
130
%
130
%
120
%
120
%
110
%
110
%
100
%
100
%
90
%
90
%
80
%
80
%
70
%
70
%
60
%
60
%
50
%
50
%
Lower than 50%


—





If both the IPI TSR Percentage and the Peer TSR Percentage are between -1% and
1%, inclusive, the number of shares of the Company's Common Stock to be issued
will equal 100% multiplied by the number of vesting Performance Units.




--------------------------------------------------------------------------------






If one (but not both) of the IPI TSR Percentage or the Peer TSR Percentage is
negative or is between -1% and 1%, inclusive, the number of shares of the
Company's Common Stock to be issued will be interpolated based on the following
table:


If the Absolute Difference between the IPI TSR Percentage and Peer TSR
Percentage Is:
Then the Number of Shares of the Company's Common Stock To Be Issued Will Equal
the Following Percentage Multiplied by the Number of Vesting Performance Units:
10
 %
150
%
9
 %
145
%
8
 %
140
%
7
 %
135
%
6
 %
130
%
5
 %
125
%
4
 %
120
%
3
 %
115
%
2
 %
110
%
1
 %
105
%
(1
)%
95
%
(2
)%
90
%
(3
)%
85
%
(4
)%
80
%
(5
)%
75
%
(6
)%
70
%
(7
)%
65
%
(8
)%
60
%
(9
)%
55
%
(10
)%
50
%



All share calculations will be rounded down to the nearest whole share.






